     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF OKLAHOMA


KARL FONTENOT,                     )
                                   )
                       Petitioner, )
                                   )
v.                                 )                  Case No. CIV-16-69-JHP-SPS
                                   )
JOE ALLBAUGH, Director,            )
                                   )
                       Respondent. )

     MOTION TO DISMISS PETITIONER’S MOTION FOR SANCTIONS, LEAVE TO
      AMEND PETITION FOR WRIT OF HABEAS CORPUS AND REQUEST FOR A
    HEARING FOR FAILURE TO GIVE PROPER NOTICE TO AFFECTED PARTIES
         AND REQUIRED CERTIFICATION PURSUANT TO FRCP 26(C)(1)

       Comes now the Respondent, by and through the Attorney General of the State of Oklahoma,

and moves to dismiss certain parties from Petitioner’s Motion for Sanctions, Leave to Amend

Petition for Writ of Habeas Corpus and Request for a Hearing and certain remedies requested within

that Motion for the reason of Petitioner’s failure to give proper notice to the parties and required

certification under FRCP 26(C)(1). In support of this Motion, Respondent would show the Court

the following:

       1. On February 7, 2019, Petitioner filed a pleading with this Court entitled, Motion for

Sanctions, Leave to Amend Petition for Writ of Habeas Corpus and Request for a Hearing [Doc.

114]. Among Petitioner’s requests for relief, Petitioner requested a “protective order” over the

following entities: “the Oklahoma Attorney General’s Office, the Pontotoc County District

Attorney’s Office, the Oklahoma State Bureau of Investigation, the Pontotoc County Sheriff’s

Office, [Entity A, the subject of Petitioner’s 2017 subpoena], the Clerk of the Court for the District

Court of Pontotoc County, and the City Attorney of Ada.” [Doc. 114, at 10].
     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 2 of 7



        2. Thereafter, on February 11, 2019, Respondent filed an expedited Response to Petitioner’s

Motion for Sanctions, Leave to Amend Petition for Writ of Habeas Corpus and Request for a

Hearing [Doc. 116]. Within that Response, Respondent relied upon FRCP Rule 26(c)(1) which

requires that a motion for such a protective order as requested by Petitioner “must include a

certification that the movant has in good faith conferred or attempted to confer with other affected

parties in an effort to resolve the dispute without court action.” Respondent previously pointed out

that Petitioner did not follow this requirement for seeking a protective order [Doc. 116, at 15]. In

fact, Petitioner did the opposite by seeking a protective order in spite of the fact that Petitioner’s

subpoena against Entity A1 had already been resolved at the time that Petitioner filed the instant

Motion for Sanctions, through the good faith efforts of the Respondent.

        3. Petitioner filed a Reply to Response to Petitioner’s Motion for Sanctions, Leave to Amend

Petition for Writ of Habeas Corpus and Request for a Hearing on February 12, 2019, which nowhere

addressed FRCP Rule 26(c)(1). Petitioner provided no argument that he had sought a protective

order that included a certificate indicating prior good faith conferral or an attempt at such with other

affected parties as required by the Rule in an effort to resolve the dispute without Court action.

        4. Petitioner’s subpoena against Entity A was in the nature of a sealed subpoena. But

Petitioner never directly contacted Entity A concerning his subpoena against Entity A until long after

Petitioner had already filed his Motion for Sanctions and long after Entity A had already provided

the material required by Petitioner’s sealed subpoena to Petitioner.



        1
          Petitioner has apparently, and successfully, sealed the contents of the subpoena sought
against Entity A pursuant to LCvR 79.1(a). Respondent has never seen any Order from the District
Court or this Court unsealing the subpoena against Entity A and thus does not know its status at this
point.

                                                   2
     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 3 of 7



        5. Moreover, out of all the entities against whom sanctions were sought in Petitioner’s

Motion, none of the following entities have ever received notice and an opportunity to respond to

Petitioner’s sanctions request: “the Pontotoc County District Attorney’s Office, the Oklahoma State

Bureau of Investigation, the Pontotoc County Sheriff’s Office, [Entity A, the subject of Petitioner’s

2017 subpoena], the Clerk of the Court for the District Court of Pontotoc County, and the City

Attorney of Ada.” [Doc. 114, at 10]. The fact that Petitioner may have subsequently subpoenaed

employees or former employees of some, but by no means all, of these entities to attend the hearing

scheduled for April 9, 2019, is no substitute for proper notice and an opportunity to be heard.

                                             ARGUMENT

        The hearing date for Petitioner’s Motion for Sanctions, Leave to Amend Petition for Writ of

Habeas Corpus and Request for a Hearing has now come, and Petitioner has never corrected a

defect which Respondent noted in his Response filed with this Court nearly two months ago, on

February 11, 2019 [see Doc. 116, p. 15]. That is, Petitioner has never provided “a certification that

the movant has in good faith conferred or attempted to confer with other affected parties in an effort

to resolve the dispute without court action.” FRCP 26(C)(1) (emphasis added). It would appear

from the fact that Petitioner’s sealed subpoena against Entity A was already fully and completely

satisfied before Petitioner ever came to this Court seeking sanctions, that the reason Petitioner has

never included such a certification as required by the Federal Rule of Civil Procedure governing

protective orders, is that Petitioner cannot make the certification required by that rule, i.e., that the

movant for the protective order conferred in good faith with the affected parties. Therefore,

Petitioner’s request for a protective order against all the State entities listed in his Motion, including

the Oklahoma Attorney General’s Office, should be dismissed with prejudice for failing to comply


                                                    3
     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 4 of 7



with FRCP 26(C)(1).

       In addition, Petitioner’s request for sanctions against the following entities – the Pontotoc

County District Attorney’s Office, the Oklahoma State Bureau of Investigation, the Pontotoc County

Sheriff’s Office, [Entity A, the subject of Petitioner’s 2017 subpoena], the Clerk of the Court for the

District Court of Pontotoc County, and the City Attorney of Ada – should be dismissed because

Petitioner never provided these entities with proper notice that he was seeking punitive sanctions

against them. “The essential requirements of due process . . . are notice and an opportunity to

respond. The opportunity to present reasons, either in person or in writing, why proposed action

should not be taken is a fundamental due process requirement.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 546 (1985). The entities listed within this paragraph did not receive

proper notice and therefore, necessarily did not have an opportunity to respond to Petitioner’s request

for punitive, burdensome sanctions in the form of protective orders. The fact that certain employees

or former employees of certain of these agencies have since been subpoenaed to appear at this

hearing is clearly no substitute for proper notice, as the subpoenas do not explain that sanctions are

being sought against these various entities. See White v. General Motors Corp., Inc., 908 F.2d 675,

686 (10th Cir. 1990) (“A party that is the target of a sanctions request has a due process right to

‘notice that such sanctions are being considered by the court and a subsequent opportunity to

respond,’ before final judgment.” (quoting Braley v. Campbell, 832 F.2d 1504, 1514 (10th Cir.

1987)). Petitioner has waited until the date of the scheduled hearing and has never given any proper

notice to the entities he wishes to punish. And Petitioner has had plenty of time to do so. Therefore,

Petitioner’s requests for sanctions against these entities – the Pontotoc County District Attorney’s

Office, the Oklahoma State Bureau of Investigation, the Pontotoc County Sheriff’s Office, [Entity


                                                  4
     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 5 of 7



A, the subject of Petitioner’s 2017 subpoena], the Clerk of the Court for the District Court of

Pontotoc County, and the City Attorney of Ada – should be dismissed in their entirety with

prejudice.

                                            CONCLUSION

        For the foregoing reasons, Petitioner’s request for protective orders should be denied in toto

as Petitioner never provided “a certification that the movant has in good faith conferred or attempted

to confer with other affected parties in an effort to resolve the dispute without court action.” FRCP

26(C)(1) (emphasis added). Moreover, Petitioner’s request for any sanctions against parties which

did not receive proper notice of Petitioner’s Motion for Sanctions, Leave to Amend Petition for Writ

of Habeas Corpus and Request for a Hearing should be denied with prejudice in its entirety because

“[a] party that is the target of a sanctions request has a due process right to notice that such sanctions

are being considered by the court and a subsequent opportunity to respond, before final judgment.”

White, 908 F.2d at 686 (internal quotation omitted).

                                                Respectfully submitted,

                                                MIKE HUNTER
                                                ATTORNEY GENERAL OF OKLAHOMA

                                                s/ MATTHEW D. HAIRE
                                                MATTHEW D. HAIRE, OBA #14916
                                                ASSISTANT ATTORNEY GENERAL

                                                313 NE 21st Street
                                                Oklahoma City, OK 73105
                                                (405) 521-3921
                                                (405) 522-4534 Fax
                                                Service email: fhc.docket@oag.ok.gov




                                                    5
6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 6 of 7




                               s/ THEODORE M. PEEPER
                               THEODORE M. PEEPER, O.B.A. #19909
                               ASSISTANT ATTORNEY GENERAL

                               313 N.E. 21st Street
                               Oklahoma City, OK 73105
                               (405) 521-3921
                               (405) 522-4534 (Fax)

                               Service email: fhc.docket@oag.state.ok.us
                               ATTORNEYS FOR RESPONDENT

                               s/ KEVIN L. McCLURE
                               KEVIN L. McCLURE, O.B.A. #12767
                               ASSISTANT ATTORNEY GENERAL

                               313 N.E. 21st Street
                               Oklahoma City, OK 73105
                               (405) 521-3921
                               (405) 522-4534 (Fax)

                               Service email: kevin.mcclure@oag.ok.gov
                               ATTORNEYS FOR RESPONDENT




                                  6
     6:16-cv-00069-JHP Document 138 Filed in ED/OK on 04/09/19 Page 7 of 7



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of April, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:

Robert Ridenour, OBA # 16038
Assistant Federal Defender
One West Third Street, Ste. 1225
Tulsa, OK 74103

Tiffany R. Murphy, Arkansas Bar # 2015057
790 N. Cliffside Drive
Fayetteville, AR 72701


                                                       s/ MATTHEW D. HAIRE
                                                       s/ THEODORE M. PEEPER
                                                       s/ KEVIN L. McCLURE




                                                   7
